Title: General Orders, 14 May 1783
From: Washington, George
To: 


                  
                     
                      Wednesday May 14th 1783
                     Parole Kilmaneck
                     Countersigns Leicester–Walden
                  
                  For the day tomorrow Brigr Genl. Patterson
                  B.Q.M. from 1st Massa. B.
                  The 1st York regt gives the Guards and the Jersey battalion the fatigues tomorrow.
                  The Genl. Courtmartial of which Colonel J. Vose is president will assemble at the Newbuilding on friday morning next at 10 o’clock.
               